Title: Mutiny Act, [15 April 1756]
From: Franklin, Benjamin
To: 


On March 3, 1756, the Assembly minutes record that “A Bill for the better Regulation of such Soldiers as are or hereafter may be in the Pay of the Province, was brought in by Benjamin Franklin, by the Leave of the House, and read the first Time, and ordered a second Reading.” Proposed in part as a supplement to the Militia Act of Nov. 25, 1755, the bill sought to meet criticisms of its inadequacy and in particular to provide punishment for mutiny and desertion among troops in active service. Franklin’s own experience on the frontier may have convinced him that such a measure was necessary.
After much discussion the bill was referred to a committee of seven, including Franklin, for amendment, over the objection of four strict Quakers who apparently wanted to kill it entirely. An amended draft under a new title was reported two days later, whereupon, after two readings and “considerable Debate,” the Assembly rejected a third reading in a recorded vote, 17 to 13, Franklin voting in the minority. The folowing morning, speaking as one of the provincial commissioners, Franklin “represented to the House, that there was an absolute Necessity for some Law to be speedily passed for the better Regulation of the Soldiers in the Pay of the Province, or that otherwise they must be disbanded; and therefore moved, that though the Bills which had already been prepared for that Purpose were not agreeable to the Mind of the House, yet that the House should meet again this Afternoon [Saturday], in order to consider if some other Measures could not be fallen upon to answer the good End proposed.” After defeating three motions to adjourn, the Assembly agreed to Franklin’s suggestion and appointed a new committee, consisting of the same members as the last with three additions, “to prepare and bring in another Bill for regulating the Officers and Soldiers commissioned and raised by the Governor for the Defence of the Province.” The bill, brought in on March 16 and passed the next day, had only two votes of strict Quakers recorded against it.
The Assembly adjourned at once and Franklin, acting under instructions, took the bill with him when he left on his journey to Virginia on post-office business and delivered it on the 19th to Morris, who had gone to Newcastle, Del. Franklin was in Virginia throughout all the subsequent negotiations on the measure so had nothing to do with them. Morris referred the bill to his attorney general and then altered it in Council to accord with the Virginia law for the same purpose and sent it back to the Assembly, April 6, when that body had reconvened. The House accepted a proposal to empower the governor to issue commissions for holding general courts martial, but rejected the other amendments. In further negotiations each side made some concessions and then on April 10 Morris asked for a conference with a committee of the Assembly. The speaker and four other members, who formed this group, reported back that the governor’s amendments “might be necessary,” as the Assembly journal recorded their statement, or “were just and ought to be agreed to,” as the Council minutes put it. A further concession by Morris on a shorter duration for the measure than he had wanted led to final agreement. The House accepted the bill as amended and the governor signed it on April 15.
No copy of Franklin’s original bill appears to have survived and the many unspecified changes made before final enactment of the measure prevent identification of his initial proposals. It is apparent, however, that the specification of the forces to which it would apply, the authority for convening general courts martial, and the sharply limited duration of the law were among the amended provisions. Perhaps his major contribution—no small accomplishment itself—consisted in persuading the Assembly to pass any Mutiny Act at all.
 

  [April 15, 1756]

  An Act for regulating the Officers and Soldiers commissionated and raised by the Governor for the Defence of this Province
Whereas, in Pursuance of the Powers granted by the Royal Charter to our late Honoured Proprietary William Penn, Esquire, and his Successors, and to his or their Deputy or Deputies, the Governor hath thought fit to commissionate a Number of Officers, and raise a considerable Body of Forces under them, for putting a Stop to the cruel and barbarous Ravages and Murders committed by the Indians upon the peaceable Inhabitants of the Frontier Parts and Counties within this Province. And forasmuch as Numbers of armed Men assembled together, without any clear and express Law for their Government, may become dangerous to the King’s Peace, ruinous to each other, and of little Service to the Publick; therefore BE IT ENACTED by the Honourable Robert Hunter Morris, Esq; Lieutenant-Governor under the Honourable Thomas Penn, and Richard Penn, Esquires, true and absolute Proprietaries of the Province of Pennsylvania, and Counties of New-Castle, Kent and Sussex, upon Delaware, by and with the Advice and Consent of the Representatives of the Freemen of the said Province, in General Assembly met, and by the Authority of the same, That all Officers, so as aforesaid commissioned and in Pay, or that shall hereafter be commissioned and in Pay, and such Soldiers as have been regularly enlisted, or shall voluntarily engage, or be enlisted, at any Time after the Publication of this Act, and be paid and maintained by the Crown, at the Charge of this Province, shall be, for their better Government, subject to the same Laws, Rules, Duties and Trials, and be liable to the same Punishments, during the Continuance of this Act, as they would be by Virtue of an Act of Parliament passed in the Twenty-eighth Year of the present Reign, intituled, “An Act for punishing Mutiny and Desertion,” &c. if joined by any of his Majesty’s British Forces.
And FORASMUCH as there is at present no Commission or Warrant from the Crown to the Governor of this Province for the holding General Courts Martial within the same, BE IT FURTHER ENACTED by the Authority aforesaid, That the Governor, or Commander in Chief of this Province for the Time being, may, from time to time, grant Commissions under the Great Seal to any Officers, not under the Degree of a Field Officer, for the holding General Courts Martial within this Province, which shall consist of the same Number of Officers of the like Rank, and shall have the same Powers and Authorities, and shall proceed in the same Manner as in the said Act of Parliament is directed and prescribed; in which Courts Martial all the Offences specified in the said Act of Parliament, and his Majesty’s Articles of War, committed by such Officers or Soldiers, shall be tried and proceeded against in such Manner as by the said Act and Articles is directed; Provided, that all and every Officer or Officers presiding at any Trial or Trials whereupon Sentence of Death shall be adjudged and given against any Officer or Soldier, by Virtue, and in Pursuance of the said Act of Parliament, shall transmit, as soon as may be, to the Governor or Commander in Chief for the Time being, a fair Transcript of their Proceedings and Sentences under their Hands and Seals, and that the Execution of such Sentences shall be suspended until the Pleasure of the Governor or Commander in Chief be known, and his Warrant, under the Great Seal, be received for the same. Provided Nevertheless, That nothing herein contained shall extend, or be construed to exempt any Officer or Soldier whatsoever from being proceeded against by the ordinary Course of the Law, or be any-wise construed to extend to or concern any of the Militia Forces of this Province, or to authorize the Enlisting of indented Servants or Apprentices, or to bring over any Part of the said Act of Parliament not relating to the Government of Soldiers, the Manner of enlisting them, the Offences punishable by Sentence of Court Martial, the Mode of Trial, and the Punishments to be inflicted, any Thing herein contained to the contrary notwithstanding.
This Act to continue, and be in Force, until the Thirtieth Day of October next, and no longer.
